IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-786

                                        No. COA22-13

                                    Filed 6 December 2022

     Onslow County, No. 19 JA 144

     IN RE: M.C.

           Appeal by Respondents from order entered 22 September 2021 by Judge Sarah

     C. Seaton in Onslow County District Court.       Heard in the Court of Appeals 20

     September 2022.


           Lauren Vaughan for petitioner-appellee Onslow County Department of Social
           Services.

           Peter Wood for respondent-appellant mother.

           J. Thomas Diepenbrock for respondent-appellant father.

           Administrative Office of the Courts, Guardian Ad Litem Program, by Appellate
           Counsel Matthew D. Wunsche, for guardian ad litem.


           MURPHY, Judge.


¶1         When reviewing a trial court’s adjudication of a child as a “neglected juvenile,”

     we determine whether clear and convincing evidence supports the challenged

     findings such that they are binding on appeal. Here, we hold the challenged findings

     are supported by clear and convincing evidence, though we also reiterate the principle

     that an adjudication determines the status of the child, not the culpability of the

     parents or others that may have created circumstances resulting in that status.

¶2         We affirm a neglect adjudication if it is supported by the trial court’s findings
                                           IN RE: M.C.

                                         2022-NCCOA-786

                                        Opinion of the Court



     of fact. To support a neglect adjudication, we have required the findings show some

     physical, mental, or emotional impairment to the juvenile or a substantial risk of such

     impairment as a result of the failure to provide proper care, supervision, or discipline.

     A juvenile may not be adjudicated as neglected based solely on previous social

     services involvement relating to either parent’s other children, as the findings must

     show other current circumstances presenting a risk to the juvenile, but it is relevant

     that a juvenile lives in a home where another child has been adjudicated as neglected.

     Additionally, a newborn need not be discharged from the hospital and allowed to

     return home before “neglect” can occur that supports a neglect adjudication.

¶3         Here, the findings show there were current circumstances, not limited to prior

     social services involvement with the parents’ other children, that presented a

     substantial risk of impairment to the juvenile. These circumstances include the

     significant mental health and parenting capacity issues of each parent, failure of the

     parents to address their respective issues, and parents’ inability to provide even the

     most basic care for the juvenile while in the hospital despite clearly communicated

     discharge expectations and repeated staff instruction. We therefore hold that the

     findings support the trial court’s neglect adjudication. Accordingly, we affirm.

                                        BACKGROUND
                                            IN RE: M.C.

                                          2022-NCCOA-786

                                        Opinion of the Court



¶4         Oscar,1 the minor child that is the subject of this case, is the fourth child of

     Respondent Mother (“Mother”). Mother’s three older children have been permanently

     removed from her care. Mother and Respondent Father (“Father”) began seriously

     dating around 2013 and married around 2016. Mother has reported diagnoses of

     post-traumatic stress disorder, anxiety disorder, borderline personality disorder,

     seizures, and obsessive compulsive disorder.         She completed a full psychological

     evaluation in August 2016 and was found to have significant cognitive limitation; the

     evaluator concluded that Mother should not be expected to parent independently.

¶5         Respondent Parents (“Parents”) share two children. Their older child was

     adjudicated neglected in a Pitt County juvenile case by order filed 3 January 2019.

     On 17 September 2019, in connection with that case, Father underwent a

     psychological evaluation to assess his parenting capacity (“Parenting Capacity

     Evaluation”). The psychologist, Dr. Amy James, found Father met the criteria for

     unspecified personality disorder with turbulent, histrionic, and antisocial traits and

     recommended Father engage in weekly therapy with a cognitive behavioral therapist.

¶6         Mother prematurely gave birth to Oscar in the hospital on 1 November 2019.

     On 5 November 2019, the Onslow County Department of Social Services (“DSS”)

     received a report that Oscar was born with significant respiratory issues because



           1  We use pseudonyms for all relevant persons throughout this opinion to protect the
     juvenile’s identity and for ease of reading.
                                          IN RE: M.C.

                                        2022-NCCOA-786

                                       Opinion of the Court



     Mother had not managed her diabetes while pregnant. Oscar was treated with a

     continuous positive airway pressure (“CPAP”) device and cared for in the newborn

     intensive care unit (“NICU”).

¶7          Parents generally did not stay in the hospital with Oscar and instead stayed

     in a local hotel. Parents, however, slept in Oscar’s hospital room at least one night

     during Oscar’s time in the hospital. Parents were present when a doctor came to

     examine Oscar on 12 November 2019; the doctor observed Parents struggling to

     prepare Oscar’s formula. Father then changed Oscar’s diaper but failed to support

     Oscar’s head, even after being instructed by the doctor. At around 6:18 p.m., a nurse’s

     note stated that Parents had been struggling to prepare formula “since about [1:00

     p.m.]” and that Mother “appear[ed] to [have an] issue changing diaper[s]

     independently.” A half hour later, the nurse noted Father had left the hospital for

     about an hour and, “[w]hen he returned[,] his eyes were blood-shot, his speech was

     slurred, and he was unable to hold a coherent conversation with [the nurse or

     doctor].”

¶8          At 1:05 a.m. on 13 November 2019, a nurse entered Oscar’s hospital room after

     hearing Oscar crying. Parents were not in the room, and Oscar was wearing an

     unbuttoned sleeper and lying in a crib that had multiple other items in it. While the

     nurse was in the room, Parents returned and struggled to change Oscar’s diaper for

     several minutes. When Parents finished, they were informed the diaper was not
                                            IN RE: M.C.

                                          2022-NCCOA-786

                                         Opinion of the Court



       properly fastened. At 4:00 a.m., the nurse woke Father to tell him it had been four

       and a half hours since Oscar’s last feeding, stressing the importance of keeping track

       of how much time passed between each feeding. At 8:25 a.m., the nurse woke Parents

       because it had been another four and a half hours since Oscar’s last feeding. Parents

       left at 9:30 a.m. that morning, returning that night at 7:08 p.m. When the nurse

       asked if Parents were going to stay overnight, Father indicated they had already paid

       for a hotel room; the nurse “reiterated the importance of meeting NICU discharge

       expectations.”

¶9           Also on 13 November 2019, a DSS employee, Tanesha Speller, went to the

       hospital, saw Oscar, and spoke with hospital staff. She was informed that Oscar was

       medically ready for discharge but Parents had not completed their discharge

       teaching; Parents were not present during DSS employee Speller’s visit. Parents had

       planned to complete the discharge teaching when they stayed overnight the previous

       night but failed to do so.

¶ 10         At 3:54 a.m. on 14 November 2019, the nurse had to educate Parents on how

       to measure how much formula Oscar had consumed.            The nurse helped Father

       swaddle Oscar and place him in a bassinet. Approximately 45 minutes later, the

       nurse entered the room because Oscar was crying. Oscar was lying in the bassinet

       with a soiled blanket draped over him and was visibly hungry.         When Parents

       returned to the room about an hour later, the nurse reinforced safe sleep practices
                                             IN RE: M.C.

                                            2022-NCCOA-786

                                         Opinion of the Court



       and hunger cues.

¶ 11         That same morning, Father asked the nurse for help finding supplies for

       preparing a bottle of formula and changing linens. The nurse directed him to the

       supplies and reminded him he had been shown their location the past two days. Later

       that day, the nurse offered to complete a feeding to allow Parents to eat lunch; after

       the feeding, the nurse changed Oscar’s diaper, outfit, and blankets that had been

       soiled with dried vomit.

¶ 12         On 14 November 2019, DSS filed a petition alleging Oscar was a neglected and

       dependent juvenile.   DSS obtained a nonsecure custody order when it filed the

       petition. After holding an adjudication hearing on 24 and 25 May 2021, the trial court

       adjudicated Oscar a neglected juvenile by an Amended Adjudication Order entered

       22 September 2021. Parents timely appealed.

                                             ANALYSIS

¶ 13         Father challenges four of the trial court’s findings of fact, and Parents

       collectively make two arguments concerning the court’s conclusions of law.        We

       consider (A) Father’s challenges to the findings and (B) Parents’ arguments that the

       adjudication of Oscar as neglected was based solely on Parents’ prior DSS history

       involving other children and that the findings do not demonstrate there was a

       substantial risk of harm to Oscar.

                                       A. Findings of Fact
                                              IN RE: M.C.

                                            2022-NCCOA-786

                                          Opinion of the Court



¶ 14         Father argues that Findings 11, 13, 18, and 24 are not supported by clear and

       convincing evidence.

¶ 15         Under N.C.G.S. § 7B-805, “allegations in a petition alleging that a juvenile is

       abused, neglected, or dependent shall be proved by clear and convincing evidence.”

       N.C.G.S. § 7B-805 (2021). Accordingly, “‘[t]he role of this Court in reviewing a trial

       court’s adjudication of neglect . . . is to determine [first] whether the findings of fact

       are supported by clear and convincing evidence . . . .”’ In re K.W., 2022-NCCOA-162,

       ¶ 10 (quoting In re T.H.T., 185 N.C. App. 337, 343 (2007) (cleaned up in original),

       aff’d in part, modified in part, 362 N.C. 446 (2008)). “‘The clear and convincing

       standard is greater than the preponderance of the evidence standard required in most

       civil cases.’” Id. (quoting In re K.L., 272 N.C. App. 30, 36 (2020)). “‘If such evidence

       exists, the findings of the trial court are binding on appeal, even if the evidence would

       support a finding to the contrary.’” Id. (quoting In re T.H.T., 185 N.C. App. at 563).

¶ 16         “Unchallenged findings of fact are deemed supported by the evidence and are

       binding on appeal.” In re K.H., 2022-NCCOA-3, at ¶ 13. We address the challenged

       findings below.

       1. Finding of Fact 11

¶ 17         Finding 11 reads, “[Father] had to be shown where the infant’s formula was

       kept and how to mix the infant’s bottles numerous times. [Father] could not find the

       formula and would often forget where it was placed in the room.” Father claims
                                             IN RE: M.C.

                                           2022-NCCOA-786

                                          Opinion of the Court



       Finding 11 is unsupported by clear and convincing evidence, as the Record shows only

       one time, 14 November 2019 at 4:13 a.m., that this occurred.

¶ 18         We disagree. According to a hospital record2 marked 12 November 2019 at

       6:18 p.m., “[Mother] and [Father] have been preparing [Oscar’s] milk since about

       [1:00 p.m.]. They have . . . needed prompting on how to use warmer multiple times,

       full education on warm[er] was provide[d] 3 times.” Then, on 14 November 2019, a

       hospital record noted in relevant part,

                    [w]hile this [nurse] was in another [patient]’s room,
                    [Father] approached H. Stine RT in the hallway for
                    assistance with changing infant’s linens and preparing a
                    bottle. . . . This [nurse] reoriented [Father] to [Oscar’s]
                    room, reminding [Father] where items such as nipples,
                    formula, and linens are located. . . . This [nurse] reminded
                    [Father] that this [nurse] had oriented [Father] and
                    [Mother] to [the] room including the location of supplies on
                    [November 12] and [November 13].

       Based on this evidence, we hold that clear and convincing evidence supports Finding

       11 because hospital records indicate Father had to be shown where supplies were on

       three separate days and how to use the warmer three times.

       2. Finding of Fact 13

¶ 19         Finding 13 reads, “[p]remature children need to be fed consistently and



             2  We do not address whether this hospital record or others were properly admitted
       during the adjudication hearing. On appeal, Parents make no argument relating to their
       objection to the admission of the records during the hearing and the objection is deemed
       abandoned. See N.C. R. App. P. 28(a) (2021).
                                     IN RE: M.C.

                                   2022-NCCOA-786

                                  Opinion of the Court



[Parents] need to know how much to feed infants.” Father claims Finding 13 is not

rooted in Record evidence. The Record, however, shows hospital staff reminding

Parents to feed Oscar frequently and Parents not knowing how much they had fed

Oscar. On 12 November 2019, a doctor noticed Father leaning at a sink counter

attempting to prepare formula and saying “how do you do this?” and “I see 30[ml],

how do you tell the number?” Records from the next morning noted,

             [t]his [nurse] woke up [Father] at [4:00 a.m.] and explained
             that it was time for the infant to eat since it had been
             4.5hrs since his last feeding. [Respondent Father] stated,
             “he wants to sleep just like us and if you would just leave
             him alone he’d be fine.” This [nurse] reinforced to [Father]
             the importance of ensuring that he is mindful of the
             amount of time that has passed since infant has eaten last.

Later that morning, at 8:25 a.m., hospital records show that a nurse had to wake

Parents to feed Oscar because it had been another four and a half hours since his last

feeding. The next day, on 14 November 2019, Father asked a nurse to help him

determine the volume of formula consumed by Oscar. The nurse taught Parents how

to measure liquid volumes, but they struggled to quantify the feeding volume for the

last feeding. On the same day, hospital records stated in relevant part,

             [Father] stated, “I will be so happy to leave this hospital
             because we’ll be able to sleep and I won’t have to worry
             about all this.” This [nurse] reinforced teaching of newborn
             care and reminded [Father] that the same care would be
             required for [Oscar] at home. [Respondent Father] stated,
             “but at home we will be able to sleep more because we won’t
             have to wake him up this much.” This [nurse] reinforced
                                            IN RE: M.C.

                                          2022-NCCOA-786

                                         Opinion of the Court



                   education regarding       the    importance     of   adequate
                   nutritional intake.

       Based on the foregoing, we hold that Finding 13 is supported by clear and convincing

       evidence.

       3. Finding of Fact 18

¶ 20         Finding 18 reads,

                   18.    That [DSS employee], Tanesha Speller, testified at
                   today’s hearing and from that testimony, [t]he Court finds
                   as follows:

                          a. On [5 November 2019], [DSS] received a
                          report involving the family with concerns for
                          the mental health, physical health, domestic
                          violence, substantial child protective services
                          history with both [Parents] and concerns for
                          [Parents’] lack of ability to care for an infant.

                          b. That [Parents] have an older child, who was
                          in the custody and care of Pitt County
                          Department of Social Services at the time of
                          the filing of this petition.

                          c. That at the time of this hearing, [Parents]
                          do not have of their children in their care or
                          custody.

                          d. That [Father] told [DSS employee] Speller
                          that [Mother] can care for herself and her
                          children independently.

                          e. That [DSS employee] Speller reviewed the
                          findings of Dr. Amy James’s report with
                          [Father].

                          f. That [Father] did not feel the results of his
                 IN RE: M.C.

               2022-NCCOA-786

              Opinion of the Court



assessment from Dr. James were correct, and
that he should have another assessment, yet
he has not received another assessment.

g. That [DSS employee] Speller visited with
[Oscar] for over two hours in the hospital, and
[Parents] were not with the child. That
nurses had to perform the juvenile’s feedings.

h. That on [12 November 2019], [Parents]
stayed overnight to complete discharge
teaching and to care for the baby themselves;
however [Parents] slept in the room and did
not participate in the baby’s care, including
feeding the baby.

i. That while in the hospital, [Parents] began
to argue over whether the baby would be
christened or baptized.

j. That on [14 November 2019], [Parents]
wrote [Oscar] had consumed a total of 340 ml
between the hours of 8:30 am and 1:30 pm.
[Parents] also wrote that they changed
[Oscar’s] diaper four times during that time
period.

k. That when the [nurse] changed [Oscar’s]
diaper at 2:00 p.m., the diaper was full of
urine and stool, [Oscar’s] outfit and blankets
were soiled, and [Oscar] had not been changed
recently, contrary to what [Parents] reported
on the feeding log.

l. That [Parents] would often leave the
hospital for long periods at a time, leaving
[Oscar] unfed and dirty.

m. That [Mother] and [Father] had to be
prompted repeatedly to feed, swaddle, and
                                             IN RE: M.C.

                                          2022-NCCOA-786

                                         Opinion of the Court



                          change the baby.

                          n. That on [13 November 2019], [Parents]
                          would not spend the night in the hospital with
                          [Oscar] because they already paid money for
                          a hotel and stated they could[ ] [not] get sleep
                          when they were in the hospital.

                          o. That after being prompted by nursing staff
                          to feed [Oscar] during the night, [Father]
                          stated “[Oscar] wants to sleep just like us, and
                          if you would just leave him alone, [he would]
                          be fine”.

                          p. That after leaving [Oscar’s] room for about
                          an hour, [Father] returned to the room with
                          blood-shot eyes, slurred speech, and was
                          unable to hold a coherent conversation with
                          the nurse or Doctor.

                          q. That [Father] told [DSS employee] Speller
                          that Pitt County DSS took his child . . .
                          illegally and that Onslow County DSS was
                          trying to take [Oscar] illegally as well.

       Father claims Finding 18 is not supported by clear and convincing evidence on the

       basis that it is “inaccurate” because paragraphs h-q were not based on DSS employee

       Speller’s testimony but rather appear to be based on medical records.       Father

       challenges no other portion of this finding.         We do not agree with Father’s

       characterization of Finding 18.

¶ 21         Finding 18 summarizes the testimony of the DSS employee that caused the
                                             IN RE: M.C.

                                           2022-NCCOA-786

                                          Opinion of the Court



       petition to be filed. When questioned about Oscar’s medical records 3 from the days

       after Oscar was born, DSS employee Speller testified that she had received and

       reviewed the records and that such records “contribute[d] to [her] decision to file a

       petition.”   The records were admitted over objection during Speller’s direct

       examination, and neither Father nor Mother contend on appeal that the trial court

       improperly overruled the objection. As such, Finding 18 is correct to the extent it

       summarizes DSS employee Speller’s testimony at the adjudication hearing, which

       was based in part on Speller’s review of the records that Father argues are the source

       of the finding’s substance. This is further confirmed by the fact that several of the

       medical records are summarized in findings of fact separate from Finding 18. For

       example, Findings 7 through 14 deal with the nursing and other hospital staff’s

       concerns about the care that Parents were providing Oscar. Finding 18 is supported

       by clear and convincing evidence given DSS employee Speller’s testimony.

       4. Finding of Fact 24

¶ 22          Finding 24 reads, “[F]ather’s failure to acknowledge responsibility for his

       neglect of his other juvenile in Pitt County shows a substantial risk of future neglect

       for [Oscar].” Father agues this finding is inaccurate, reflects a misapprehension of

       law, and is not supported by clear and convincing evidence. Father contends that the



              3 Such “medical records” included the hospital records written by staff, including
       nurses, that we discuss earlier in the opinion. See supra at ¶¶ 18-19.
                                             IN RE: M.C.

                                           2022-NCCOA-786

                                         Opinion of the Court



       trial court in the Pitt County case was not determining neglect or culpability on the

       part of either parent but rather the circumstances and status of the juvenile and that

       most of the findings in that adjudication order were related to Mother, not Father.

       Reviewing the Record, we conclude portions of Finding 24 are supported by clear and

       convincing evidence.

¶ 23         Father is correct that the Pitt County adjudication was about the status of

       Parents’ other shared child as a neglected juvenile, not his or Mother’s culpability.

       As our Supreme Court has explained,

                    [w]here the evidence shows that a parent has failed or is
                    unable to adequately provide for his child’s physical and
                    economic needs, whether it be by reason of mental
                    infirmity or by reason of willful conduct on the part of the
                    parent, and it appears that the parent will not or is not able
                    to correct those inadequate conditions within a reasonable
                    time, the court may appropriately conclude that the child
                    is neglected. In determining whether a child is neglected,
                    the determinative factors are the circumstances and
                    conditions surrounding the child, not the fault or
                    culpability of the parent.

       In re Montgomery, 311 N.C. 101, 109 (1984) (emphasis added). The Record, however,

       shows that Parents’ other shared child was adjudicated as neglected in the Pitt

       County case but that Father has not acknowledged the facts found therein or the

       relevance of this adjudication in the case sub judice.

¶ 24         Parents were parties to the Pitt County case in which their other child was

       adjudicated as neglected, and their respective actions and inactions were described
                                    IN RE: M.C.

                                  2022-NCCOA-786

                                 Opinion of the Court



in the findings of fact in that case’s adjudication order. Additionally, DSS employee

Speller’s testimony before the trial court here reveals (1) Mother stated she “would

be unable to parent independently,” (2) Speller talked to Father when unable to reach

Mother, (3) Father told Speller that Mother could parent independently and that “he

believed Pitt County had made the report [about Oscar] and [] had taken his [other

son with Mother] illegally,” (4) the employee heard Mother in the background during

the call with Father but “could[] [not] hear exactly what she was saying,” and (5)

Father later continued to question the legitimacy of the Pitt County case and suggest

the case concerning Oscar was an effort by Pitt County.           During that later

conversation, in which Speller discussed the Parental Capacity Evaluation performed

on Father pursuant to the Pitt County case, Father responded that he “feels he could

have another assessment completed by -- that’s not requested by Pitt County and one

that can be unbiased.” Father also “spoke about his case in Pitt County again, that

they had never given him a case plan[,]” and that he “was[] [not] aware of

recommendations.” Clear and convincing evidence supports portions of Finding 24

because the Record shows Father failed to acknowledge the legitimacy of the Pitt

County adjudication, an order by which he was bound as a party, and Father’s lack

of acknowledgement of a recent neglect adjudication regarding the only other child

that Father shares with Mother created questions about the risk of impairment to

Oscar.
                                             IN RE: M.C.

                                           2022-NCCOA-786

                                          Opinion of the Court



¶ 25         Furthermore, as neglect adjudications are about the status of the child rather

       than the culpability of either parent, it is irrelevant that most of the findings in the

       Pitt County adjudication order refer to Mother because that adjudication was about

       Parents’ shared child being neglected rather than Father or Mother’s culpability. The

       Pitt County trial court did not enter separate adjudications of neglect based on the

       individual conduct of Mother and Father, nor would it be appropriate to do so. The

       Pitt County adjudication was about Parents’ older shared child being neglected, and

       the adjudication before us here is about Parents’ younger shared child being

       neglected. As such, we are not persuaded by Father’s argument that the Pitt County

       adjudication is not relevant due to most of its findings referring to Mother because

       the underlying facts found therein should be viewed as explaining the status of

       Parents’ other child, not Mother or Father’s culpability in creating circumstances

       resulting in that status.

¶ 26         Finally, assuming arguendo that Finding 24 is unsupported by clear and

       convincing evidence, because we hold the findings nevertheless support the trial

       court’s conclusion that Oscar is a neglected juvenile, the supposed lack of any

       particular fact regarding Father’s culpability is immaterial at the adjudication stage.

       See In re A.L.T., 241 N.C. App. 443, 451 (2015) (citation omitted) (“Because we rule

       the trial court’s findings of fact support its conclusions of law that the juveniles were

       neglected, the lack of findings in the adjudication order regarding [the] [m]other’s
                                            IN RE: M.C.

                                          2022-NCCOA-786

                                         Opinion of the Court



       fault or culpability in contributing to the adjudication of neglect is immaterial.”). A

       trial court need not make a specific finding about the substantial risk of impairment

       resulting from the failure to provide proper care where the findings demonstrate that

       such a risk exists. See In re A.D., 2021-NCCOA-398, at ¶ 19. As explained infra, the

       adjudication was supported by other findings that regard separate, then-existing

       circumstances presenting a substantial risk of impairment to Oscar. See In re J.A.M.,

       372 N.C. 1, 10 (2019) (“[T]he prior orders entered into the record were not the sole

       basis for the trial court’s decision. Rather, the trial court also properly found ‘the

       presence of other factors’ indicating a present risk to J.A.M. when it reached its

       conclusion that J.A.M. was neglected as a matter of law.”). Finding 24, even if

       erroneous, does not constitute reversible error given the ample other findings

       supporting the adjudication. See In re T.M., 180 N.C. App. 539, 547 (2006).

                                    B. Neglect Adjudication

¶ 27         Under N.C.G.S. § 7B-101(15), a “neglected juvenile” is

                    [a]ny juvenile less than 18 years of age . . . whose parent,
                    guardian, custodian, or caretaker does any of the following:

                    a. Does not provide proper care, supervision, or discipline.

                    b. Has abandoned the juvenile.

                    c. Has not provided or arranged for the provision of
                    necessary medical or remedial care.

                    ....
                                      IN RE: M.C.

                                    2022-NCCOA-786

                                   Opinion of the Court



             e. Creates or allows to be created a living environment that
             is injurious to the juvenile’s welfare.

             ....

             In determining whether a juvenile is a neglected juvenile,
             it is relevant whether that juvenile lives in a home where
             another juvenile has died as a result of suspected abuse or
             neglect or lives in a home where another juvenile has been
             subjected to abuse or neglect by an adult who regularly
             lives in the home.

N.C.G.S. § 7B-101(15) (2021). Here, the trial court made three conclusions of law in

its order adjudicating Oscar as a neglected juvenile:

             1.    That the Court has jurisdiction over the parties and
             subject matter.

             2.    [Oscar] does not receive proper care or supervision
             from [Parents], and therefore is neglected within the
             meaning of N.C.G.S. § 7B-101(15), and that the same has
             been proven by clear, cogent, and convincing evidence.

             3.    A return of [Oscar] to the home of [Parents] at this
             time would be contrary to the best interests of the juvenile.

In challenging these conclusions, Parents argue the trial court erred in adjudicating

Oscar as neglected when there was no harm to Oscar at the hospital. They claim the

evidence failed to show even a risk of harm.         They also contend the trial court

erroneously adjudicated Oscar as a neglected juvenile based on their prior DSS

history with other children because “[a] court may not adjudicate a juvenile neglected

solely based upon previous [DSS] involvement relating to other children[,]” and, “in

concluding that a juvenile ‘lives in an environment injurious to the juvenile’s welfare,’
                                            IN RE: M.C.

                                          2022-NCCOA-786

                                         Opinion of the Court



       . . . the clear and convincing evidence in the record must show current circumstances

       that present a risk to the juvenile.” In re J.A.M., 372 N.C. 1, 9 (2019) (quoting

       N.C.G.S. § 7B-101(15) (2021)). As we explain below, such arguments are unavailing.

¶ 28         As we have concluded that the trial court’s findings are supported by clear and

       convincing evidence, we must “determine . . . whether the legal conclusions are

       supported by the findings . . . .” In re K.W., 2022-NCCOA-162, ¶ 10 (citation and

       marks omitted). The determination that a child is neglected is a conclusion of law

       subject to de novo review. In re J.R., 243 N.C. App. 309, 312-13 (2015). “Under a de

       novo review, [we] ‘consider[] the matter anew and freely substitute [our] own

       judgment for that of the lower tribunal.’” In re K.W., 2022-NCCOA-162, at ¶ 11

       (quoting In re A.K.D., 227 N.C. App. 58, 60 (2013)).

¶ 29         For neglect adjudications based on N.C.G.S. § 7B-101(15)(a), as here, we have

       “‘required that there be some physical, mental, or emotional impairment of the

       juvenile or a substantial risk of such impairment as a consequence of the failure to

       provide proper care, supervision, or discipline . . . .’” In re G.C., 2022-NCCOA-452, ¶

       15 (quoting In re Helms, 127 N.C. App. 505, 511 (1997) (citation and marks omitted)

       (emphasis in original)); see also N.C.G.S. § 7B-101(15)(a) (2021). “[H]owever, there is

       no requirement that the court make a specific finding where the facts support a

       finding of harm or substantial risk of harm.” In re A.D., 2021-NCCOA-398, ¶ 19

       (citing In re Safriet, 112 N.C. App. 747, 753 (1993)). “‘[A] prior and closed case with
                                             IN RE: M.C.

                                           2022-NCCOA-786

                                          Opinion of the Court



       other children . . . cannot support an adjudication of current or future neglect.’” In re

       G.C., 2022-NCCOA-452, at ¶ 15 (quoting In re J.A.M., 372 N.C. at 9 (citation and

       marks omitted)). “Instead, we require[ ] the presence of other factors to suggest that

       the neglect . . . will be repeated.” Id. (citation and marks omitted). “The trial court

       is granted ‘some discretion in determining whether children are at risk for a

       particular kind of harm given their age and the environment in which they reside.’”

       In re A.D., 2021-NCCOA-398, at ¶ 19 (quoting In re C.M., 183 N.C. App. 207, 210

       (2007) (internal citation and marks omitted)).

¶ 30         We have previously affirmed a neglect adjudication of a newborn child who was

       in the hospital when the petition was filed. See In re A.B., 179 N.C. App. 605, 611

       (2006).   We found the trial court correctly “consider[ed] the substantial risk of

       impairment to the remaining children when one child in a home has been subjected

       to abuse or neglect.” Id. We explained, “to hold that a newborn child must be

       physically placed in the home where another child was abused or neglected would

       subject the newborn to substantial risk, contrary to the purposes of [N.C.G.S. § 7B-

       101(15),]” and we held that “a newborn still physically in residence in the hospital

       may properly be determined to ‘live’ in the home of his or her parents for the purposes

       of considering . . . whether a substantial risk of impairment exists to that child.” Id.

       Accordingly, here, we reject any contention from Parents that the trial court must

       wait for Oscar to be discharged from the hospital and returned home before it may
                                            IN RE: M.C.

                                          2022-NCCOA-786

                                         Opinion of the Court



       adjudicate Oscar neglected.

¶ 31         Next, while a neglect adjudication may not be based solely on previous DSS

       involvement relating to other children, the General Assembly directed that such

       involvement is “relevant” in determining whether a child is a neglected juvenile: “In

       determining whether a juvenile is a neglected juvenile, it is relevant whether that

       juvenile . . . lives in a home where another juvenile has been subjected to abuse or

       neglect by an adult who regularly lives in the home.” N.C.G.S. § 7B-101(15) (2021).

       Here, DSS involvement with Parents’ other children was the subject of only a few of

       the abundant unchallenged findings that support a substantial risk of impairment to

       Oscar based on the circumstances surrounding him at the hospital and on the

       potential for future neglect if returned home:

                    7.    That over the thirteen days that [Mother] and
                    [Father] were in the NICU with [Oscar], the nursing staff
                    became concerned with [Parents’] behavior.

                    8.     That [Parents] were leaving the child alone in his
                    bassinet, [Oscar] was not properly swaddled, and [Parents]
                    put items in [Oscar’s] bassinet that could interfere with
                    safe sleeping, such as stuffed animals.

                    9.     That on more than one occasion, the nurse assigned
                    to the room came in to find the infant crying, [Mother] and
                    [Father] were not present, and [Oscar] was left unattended.

                    10.    That [Parents] had to be assisted in changing the
                    infant’s diaper on numerous occasions.

                    ....
                        IN RE: M.C.

                      2022-NCCOA-786

                     Opinion of the Court



12.   That [Father] was not able to measure the
appropriate amounts of formula [Oscar] was fed.

....

14.   That during [Oscar’s] thirteen day stay at the
hospital, the nurses and medical staff[ ] continued to have
concerns because [Parents] could not take proper care of
[Oscar].

15.    That Dr. Amy James was qualified as an expert in
Forensic Psychology, and from her testimony, [t]he Court
finds as follows:

       a. A Parental Capacity Evaluation was
       performed on [Father] on [16 September
       2019], pursuant to an on-going CPS case in
       Pitt County.

       b. Dr. James opined that it is improbable that
       [Father] is capable of sole caregiving to his
       child as he is in need of stable employment,
       individual and couple’s therapy.

       c. That [Father] is in need of stable
       employment because his prior history of
       unstable employment has led to housing
       instability.

       d. That [Father] struggled with accurate
       dates and times during his historical timeline
       of his life.

       e. That [Father] has five other children.

       f. That [Father] has not parented any of his
       other children to adulthood.

       g. That Dr. James identified individual
       therapy as a need for [Father’s] ability to
       parent.
                        IN RE: M.C.

                      2022-NCCOA-786

                     Opinion of the Court



       h. That [Father’s] behaviors impair his ability
       to assist [Mother] in parenting.

       i. That [Father] would need to be
       meaningfully engaged in therapy for at least
       90 to 180 days to show any significant
       progress in his behaviors.

       j. That [Father’s] past behaviors show an
       impairment in his ability to empathize, ability
       to communicate, lack of self-awareness, and
       his interactions with others.

       k. That this impairment of his behaviors are
       what led to his diagnosis of Unspecified
       Personality    Disorder    with    significant
       Turbulent, Histrionic, and Antisocial Traits.

       l. That if [Father] addresses his risk factors,
       he could independently parent, however
       [Father] does not recognized or acknowledge
       any issues, and has not received any
       treatment.

16.    That Dr. James[ ] made her report in September of
2019, and [Oscar] was born less than two months later in
November of 2019. That the report is relevant as to this
child, due to the closeness in time of the report and
[Oscar’s] birth.

17.    That as of the date of this hearing, [Father] has not
participated in individual therapy.

....

19.    That [Mother] has had three previous children, two
of which the Maternal Grandfather is the father of the
children. All three children have been removed from her
custody.

20.    [Mother’s] Parental Rights to [Oscar’s] half siblings
                                      IN RE: M.C.

                                    2022-NCCOA-786

                                   Opinion of the Court



             were terminated on [24 May 2018].

             21.   [Parents] have an older child that was adjudicated
             neglected in Pitt County on [11 October 2018].

             22.   That pursuant to Petitioner’s Exhibit #5, [Mother]
             was court ordered to participate in mental health
             treatment, demonstrate skills learned in parenting class,
             maintain sufficient and stanch housing, maintain
             communication with the Department and sign any releases
             as requested.

             23.   That [Mother] has not completed any of the Court
             ordered recommendations from Petitioner’s Exhibit #5.

             ....

             25.    That [Mother] is diagnosed with Post-Traumatic
             Stress Disorder, Anxiety Disorder, Borderline Personality
             Disorder, seizures, and Obsessive-Compulsive Disorder.
             That [Mother] does not take any medications for these
             conditions, does not seek any on-going mental health
             treatment for these conditions, and struggles with mental
             instability and cognitive delays.

             26.   That [Mother] has been found to not have the
             capacity to independently parent pursuant to a prior
             parental capacity evaluation in 2016.

             27.   That based upon the above findings of fact, the Court
             hereby finds [Oscar] to be [a] neglected juvenile in that
             [Oscar] does not receive proper care or supervision from
             [Parents].

The trial court’s adjudication of Oscar as neglected was based on several facts that

did not involve Parents’ DSS involvement regarding their other children, including

Parents’ actions in the hospital in the days following Oscar’s birth, Parents’ respective
                                            IN RE: M.C.

                                          2022-NCCOA-786

                                         Opinion of the Court



       failures to undergo therapy and other treatment for conditions that have been found

       to impair their individual parenting capacities, and Father’s lack of acknowledgment

       of the concerns raised by Dr. James and DSS employee Speller. These unchallenged

       findings show a substantial risk of physical, mental, and emotional impairment to

       Oscar from Parents’ failure to provide proper care for Oscar while he was in the

       hospital because Oscar missed feedings, was not fed enough at times even when

       hospital staff repeatedly showed Parents how to mix his formula, was left alone with

       a soiled blanket draped over him, and was put down for bed in violation of safe

       sleeping practices that were explained to Parents multiple times.         Even with

       instruction and assistance from hospital staff, Parents were not providing proper care

       and supervision for Oscar, and neither the binding findings nor anything in the

       Record suggest Parents’ care would suddenly be proper outside the hospital and

       would not result in physical, mental, or emotional impairment to Oscar.

¶ 32         Furthermore, such findings also show a substantial risk of physical, mental,

       and emotional impairment to Oscar because they reveal Parents have failed to make

       the changes necessary for at least one of them to provide proper care for Oscar. See

       In re A.D., 2021-NCCOA-398, at ¶¶ 20-23 (finding substantial risk of impairment

       from the respondent-mother’s failure to complete required therapy and make changes

       recommended by DHHS, in addition to the respondent-mother’s use of improper

       discipline on her children); In re J.A.M., 372 N.C. at 10-11 (finding substantial risk
                                             IN RE: M.C.

                                           2022-NCCOA-786

                                          Opinion of the Court



       of impairment based in part on the respondent-mother’s failure to “develop[] the

       necessary skills” for avoiding placing child in a dangerous living situation). Mother

       has not made progress on any of the recommendations ordered in the Pitt County

       case, and she continues to not take medication or receive other treatment for her

       diagnosed mental health conditions.       While Father’s recommendations were not

       court-ordered, they are found in Dr. James’s report that unchallenged Finding 16

       refers to as “relevant” due to the “closeness in time of the report and [Oscar’s] birth,”

       and Father has made no progress implementing the suggested changes and instead

       has characterized the report as biased.         Yet Father has not received another

       assessment.

¶ 33         We therefore hold that the trial court’s conclusions of law adjudicating Oscar

       as neglected were supported by the findings. The unchallenged findings are sufficient

       for us to reach this conclusion. Additionally, the challenged findings that we hold are

       supported by clear and convincing evidence, which involve additional facts of the care

       and supervision Parents provided in the hospital and of DSS employee Speller’s

       understanding of the records she reviewed, support adjudicating Oscar as neglected.

       We, however, make clear that our decision is based on the status of Oscar, not Mother

       or Father’s alleged culpability in creating the circumstances surrounding him.

                                          CONCLUSION

¶ 34         As the findings support the existence of a substantial risk of physical, mental,
                                      IN RE: M.C.

                                    2022-NCCOA-786

                                   Opinion of the Court



or emotional impairment to Oscar resulting from Parents’ failure to provide proper

care, the trial court did not err in adjudicating Oscar as a neglected juvenile.

      AFFIRMED.

      Chief Judge STROUD and Judge ZACHARY concur.